Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Abstract Objections
The abstract of the disclosure is objected to because the abstract exceeds 15 lines and does not conform to the single paragraph format.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 9 objected to because of the following informalities:  
claim 9 line 3 – “the first fluent” should be amended to ““the first eluent”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al (KR101484408B1 published 01/19/2015; hereinafter Seo).
Regarding claim 1, Seo teaches a chip (rotational PCR microchip 110 – Fig. 1) for sample analysis, comprising: 
a sample storage unit (a sample storage unit 130 – Fig. 2); 
a capture path (a capture passage 126 filled with means 128 – paragraph 5 and Fig. 2) configured to capture an analyte contained in a sample and communicating with the sample storage unit; 

[AltContent: textbox (chamber “P”)][AltContent: arrow][AltContent: textbox (first chamber )][AltContent: arrow]a delay unit (a round chamber “D” opening to washing buffer solution introduction passage 145 – Fig. 2) (“a delay unit” is interpreted as a structure capable of delaying fluid flow) included between the capture path and the washing solution storage unit (round chamber opening to washing buffer solution introduction passage 145 is located between the capture passage 126 and a washing buffer solution storage unit 140 – Fig. 2) such that a washing solution flowing from the washing solution storage unit to 
wherein, when the chip is rotated for sample analysis (the limitation “when the chip is rotated for sample analysis” is interpreted as a contingent imitation and is deemed unclaimed; for prosecution, the limitation to read on a structure capable of being rotated) (rotational PCR microchip 110 – Fig. 1), the delay unit (washing buffer solution introduction passage 145 – Fig. 2) is configured to delay the passage of the washing solution introduced from the washing solution storage unit such that the washing solution reaches the capture path later than the sample (round chamber opening to the washing buffer solution introduction passage 145 is capable of delaying the buffer flow to the capture passage 126 – Fig. 2).
Regarding claim 2, Seo teaches the chip of claim 1, wherein the sample storage unit is located radially inward of the capture path (sample storage unit 130 is located radially inward of the capture passage 126 – Fig. 2).
Regarding claim 3, Seo teach the chip of claim 1 or 2, wherein the washing solution storage unit is located radially inward of the sample storage unit (washing buffer solution storage unit 140 located radially inward of the capture passage 126 – Fig. 2).
Regarding claim 4, Seo teaches the chip of claim 3, wherein the delay unit comprises a delay chamber (a round chamber “D” opening to washing buffer solution introduction passage 145 – Fig. 2) capable of storing a washing solution directed to the capture path from the washing solution storage unit (a round chamber opens to washing buffer solution introduction passage 145 is capable of holding buffer – Fig. 2); and 
a delay channel (washing buffer solution introduction passage 145 – Fig. 2) included between the delay chamber and the capture path (washing buffer solution introduction passage 145 is located between the capture passage 126 and the a round chamber opening to washing buffer solution 
Regarding claim 5, Seo teaches the chip of claim 4, wherein an outlet is included at the radially outermost side of the delay chamber (the round chamber has an opening on the outer most side leading to washing buffer solution introduction passage 145 – Fig. 2), and the delay channel is connected to an outlet of the delay chamber (the opening in the round chamber is connected to the washing buffer solution introduction passage 145 – Fig. 2).
Regarding claim 6, Seo teaches the chip of claim 5, wherein the delay channel comprises a first path (channel “D” extends radially inwardly for the outlet of the round chamber “D”; see Fig. 2 above) extending radially inward from the outlet of the delay chamber; and 
a second path (inlet 126a extending radially outward from the channel “D”; see Fig. 2 above) extending radially outward from the end of the first path, 
wherein the predetermined amount is an amount when the height of the washing solution stored in the delay chamber corresponds to the length of the first path (a solution in the round chamber “D” flows out when its height in chamber “D” corresponds to a length of channel “D”; see Fig. 2 above).
Regarding claim 7, Seo teaches the chip of claim 4, wherein the delay unit further comprises an introduction channel (a channel “I” connecting the round chamber and the washing buffer solution storage unit 140 – Fig. 2) included between the washing solution storage unit and the delay chamber such that, when the chip is rotated for sample analysis, the washing solution stored in the washing solution storage unit is introduced into the delay chamber (channel connecting the round chamber and the washing buffer solution storage unit 140 is capable of allowing buffer flow – Fig. 2).
Regarding claim 8, Seo teaches the chip of claim 7, wherein the introduction channel comprises a third path (portion of channel “I” extends away from round chamber “D”; see Fig. 2 above) extending 
a fourth path (portion of channel “I” extends towards round chamber “D”; ; see Fig. 2 above) extending closer to the delay chamber in a direction parallel to the third path at the end of the third path (the portions of channel “I” are parallel; see Fig. 2 above).
Regarding claim 9, Seo teaches the chip of claim 3, further comprising: 
a first eluent storage unit (elution buffer solution storage unit 150 – Fig. 2) located radially inward of the sample storage unit (elution buffer solution storage unit 150 is located radially inward of the sample storage unit 130; see Fig. 2 above), communicating with the capture path (elution buffer solution stored in the elution buffer solution storage unit 150 flows into the capture passage 126 – paragraph 35), and storing the first fluent (the limitation is interpreted as “first eluent”) for separating an analyte (“storing the first fluent for separating an analyte” is interpreted as intended use recitation; for prosecution, the limitation “the first fluent” is deemed unclaimed) captured in the capture path therein (elution buffer solution stored in the elution buffer solution storage unit 150 – paragraph 35); and 
a second eluent storage unit (first chamber; see Fig. 2 above) located radially outward of the sample storage unit (first chamber is located radially outward of the sample storage unit 130; see Fig. 2 above), and storing a second eluent for detecting the analyte therein (“storing a second eluent for detecting” is interpreted as intended use recitation; for prosecution, the limitation “a second eluent” is deemed unclaimed) (first chamber is capable of holding an eluent; see Fig. 2 above).
Regarding claim 10, Seo teaches the chip of claim 9, further comprising: a connection chamber (a connecting section 162 – Fig. 2) located radially outward of the capture path and the second eluent storage unit (the connecting section 162 is radially outward from the capture passage 126 – Fig. 2), and 
a waste solution chamber (waste liquid chamber 165 – Fig. 2) communicating with the connection chamber to be located radially outward of the connection chamber (waste liquid chamber 165 is radially outwards and connected to the connecting section 162 – Fig. 2), and storing a sample not captured in the capture path and a washing solution passing through the capture path (“storing a sample not captured in the capture path and a washing solution passing through the capture path” is interpreted as intended use recitation; for prosecution the limitations “a sample” and “a washing solution” are deemed unclaimed) when the chip is rotated for sample analysis (waste liquid chamber 165 is capable of holding a sample and a washing solution – Fig. 2); and 
a collection chamber (target material chamber 170 – Fig. 2) communicating with the connection chamber to be located radially outward of the connection chamber (target material chamber 170 is radially outwards and connected to the connecting section 162 – Fig. 2) and storing an analyte separated by the first eluent (“storing an analyte separated by the first eluent” is interpreted as intended use recitation; for prosecution the limitations “an analyte” and “the first eluent” are deemed unclaimed) (target material chamber 170 is capable of holding an analyte and eluent – Fig. 2 and paragraph 68), the first eluent passing through the capture path and the second eluent (the limitation “the first eluent” is unclaimed).
Regarding claim 12
Regarding claim 13, Seo teaches a device for sample analysis, comprising: a chip (rotational PCR microchip 110 – Fig. 1) for sample analysis; 
a lower member (a lower member 181 – Fig. 1) on which the chip for sample analysis is mounted, and comprising a temperature adjustment unit on the top surface thereof (temperature controller 180 includes a lower member 181 and an upper member 182 – Fig. 3);
an upper member mounted (upper member 182 – Fig. 3) on the lower member to facilitate up-and-down movement with respect to the lower member (upper member 182 moves up and down with respect to the lower member 181 – Fig. 3 and paragraph 43); and 
a driving motor (chip rotation driving unit 190 mounted under the lower member 181 – Fig. 3) mounted under the lower member to rotate the chip for sample analysis (chip rotation driving unit 190 rotates the sample processing chip 110 – Fig. 3), 
wherein the chip for sample analysis comprises 
a sample storage unit (a sample storage unit 130 – Fig. 2); 
a capture path (a capture passage 126 filled with means 128 – paragraph 5 and Fig. 2) configured to capture an analyte contained in a sample, and communicating with the sample storage unit; 
a washing solution storage unit communicating with the capture path (a washing buffer solution storage unit 140 connected to the capture passage 126 – Fig. 2); and 
a delay unit (round chamber opening to washing buffer solution introduction passage 145 – Fig. 2) (“a delay unit” is interpreted as a structure capable of delaying fluid flow) included between the capture path and the washing solution storage unit (round chamber opening to washing buffer solution introduction passage 145 is located between the capture passage 126 and a washing buffer solution storage unit 140 – Fig. 2), such that a washing solution flowing from the washing solution storage unit to the capture path passes through (round chamber opening to washing buffer solution introduction .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Seo as applied to claim 9 above, in view of Seo et al (US20150292038A1 published 10/15/2015; hereinafter Seo ‘038).
Regarding claim 11, Seo teaches the chip of claim 9, wherein an injection hole for injecting a solution is formed in each of the sample storage unit (sample injection hole 110a for injecting a sample into the sample storage unit 130 – paragraph 30 and Fig. 2), the washing solution storage unit (injection hole 110b for injecting the washing buffer solution into the washing buffer solution storage unit 140 – paragraph 33), the first eluent storage unit (elution buffer injection hole 110c for injecting the elution buffer into the elution buffer chamber 150 – paragraph 34).
However, Seo does not teach an injection hole is for injecting a solution is formed in the second eluent storage unit.
Seo ‘038 teaches a microfluidic micro-chip comprising multiple chambers, wherein an injection hole (elution buffer injection hole – paragraph 37) is for injecting a solution is formed in the second eluent storage unit (elution buffer chamber 150 – Fig. 3) (elution buffer injection hole is formed in the diagnosis micro-chip 110 to inject an elution buffer into the elution buffer chamber 150 – paragraph 37). It would be advantageous to use an injection hole to fill the elution buffer chamber to prevent spills and avoid potential buffer degradation from storing buffer in the elution chamber long-term.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first chamber, as taught by Seo, with the elution buffer injection hole, taught by Seo ‘038, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Seo and Seo ‘038 teach PCR analysis devices using rotating microfluidic chips.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 5712727129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.S./Examiner, Art Unit 1796              

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797